DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Status of Claims
Claim 18-19, and 23-24 are pending and under examination.
Claims 1-17, 20-22, and 25-28 have been canceled.

Response to Amendment
The amendments to the claims received on 10/14/2021 are accepted and the previous claim objections are withdraw. 
Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 08/09/2021. 
Based on the amended claims and remarks received on 10/14/2021, the previous prior art rejection based on Sarwar has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwar et al. (US 2014/0322080; already of record – hereinafter “Sarwar”), in view of Nakamura et al. (US 2002/0061739; already of record – hereinafter “Nakamura”), in view of Ljungmann et al (US 2013/0224851; already of record – hereinafter “Ljungmann”), in view of Koshimura et al. (US 2013/0260413 – hereinafter “Koshimura”), and further in view of Minemura et al. (US 2012/0128534; already of record – hereinafter “Minemura”).

Regarding claim 18, Sarwar discloses an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar, fig. 1, #302, [0030]); 
a computer (Sarwar; fig. 1, #312, [0028]) coupled to a device (Sarwar; fig. 1, #316, [0028]); and 
a terminal coupled to the computer (Sarwar; fig. 1, #316, [0035]), 
wherein the computer is programmed to: 
manage information related to the respective reagents of each of the reagent containers set on the reagent container setting unit (Sarwar; [0038-0039, 0046, 0048, 0051, 0053]), and 
store reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 3, #505, “PERCENTAGE” and “REMAINING DAYS TO EXPIRE”, [0053]), 
wherein the terminal includes a touch panel display unit (Sarwar; [0035]), 

wherein the computer is programmed to update the display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar discloses a reagent list; fig. 3, #502, [0053] – a reagent status display controller 312A3 that updates the reagent list; [0053], and an extended display position button 513 that allows visual identification of a selected reagent container by an operator while the reagent list is displayed by enlarging the display of the selected reagent container; fig. 3, #513, [0046, 0049]),
wherein the terminal is programmed to upon receiving a selection via the touch panel display unit of the reagent list displayed on the display unit (Sarwar; [0035, 0042]), determine the reagent container selected by the operator and update the display of the reagent list to add or remove a mark indicating the reagent container (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked.), 
wherein the reagent list includes a plurality of mark buttons respectively corresponding to each reagent container and are areas of the displayed reagent list that are designated for displaying an indication of whether a respective mark is displayed or not displayed for each reagent container (Sarwar discloses the reagent list 502 includes reagent position buttons 511, 
wherein the computer is programmed to respectively switch display of the mark buttons between displaying a mark and not displaying a mark with the respective mark button of the displayed reagent list (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display positon 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark.  Accordingly, when an operator selects a new reagent container, the computer being programmed to switch display of the mark buttons between displaying a mark and not displaying a mark since the previously selected reagent container in the extended display position 513 would no longer be in the extended display position),
wherein the computer is programmed to: 
control to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 3, #505, “PERCENTAGE”, [0053])
determine whether reagent remaining amounts of the reagents in the reagent containers are less than or equal to a first Serial No. 16/332,055Amendment filed June 14, 2021Responsive to Office Action mailed April 7, 2021predetermined threshold (Sarwar; fig. 3, #515, “IN USE”, [0044]) 
upon determining a respective amount of a reagent is less than or equal to the first reagent threshold, display, in the reagent list, a first notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses when a reagent is in use the reagent status displays a color indicating the reagent is “IN USE”; fig. 3, #515, [0044].  The color indicator being a notification corresponding to the reagent container.  The reagent status “IN USE”, therefore having a volume less than or equal to full, which is a threshold, and when the reagent is IN USE, the threshold is less than or equal to the threshold of full), 
upon determining a respective amount of a reagent is less than or equal to the second reagent threshold, display, in the reagent list, a second notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses when a reagent is low the reagent status displays a color indicating the reagent is “LOW LEVEL”; fig. 3, #515, [0044].  The color indicator being a notification corresponding to the reagent container.  The reagent status “LOW LEVEL”, therefore having a value that is a threshold value since the status of the reagent can be “IN USE”, “LOW LEVEL”, or “EMPTY”, and the status “LOW LEVEL” being between “IN USE” and “EMPTY”), and 
upon determining a respective amount of a reagent is zero, display, in the reagent list, a third notification corresponding to the reagent container in the reagent list that corresponds to the reagent (Sarwar discloses each position of the reagent list changes display colors according to a particular state of a reagent status including “EMPTY”; fig. 3, #515, [0044].  The change in color of state being a reminder to an operator).  
Sarwar does not teach the device is a wireless device. However, Nakamura teaches the analogous art of a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]) wherein the device is a wireless device (Nakamura; [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device coupled to the computer of Sarwar, with the wireless device coupled to the computer, as taught by Nakamura, because Nakamura teaches the wireless device coupled to the computer has the advantage of eliminating the inconvenience posed by connecting cables (Nakamura; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Nakamura both teach a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]).
Modified Sarwar does not teach the terminal coupled to the computer is a wireless portable tablet. However, Ljungmann teaches the analogous art of a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]), wherein the terminal is a wireless portable tablet (Ljungmann; [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal coupled to the computer of modified Sarwar with the wireless portable tablet, as taught by Ljungmann, because Ljungmann teaches wireless portable tablet communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]).
Modified Sarwar does not teach the plurality of mark button respectively corresponding to each reagent container are displayed separate from the information indicating the setting position of the reagent containers. However, Koshimura teaches the analogous art of an automatic analyzer (Koshimura; fig. 1, [0035]) comprising a list including a plurality of mark buttons respectively corresponding to a respective container (Koshimura; fig. 11, #A10, [0094]) wherein the plurality of mark buttons are displayed separate from any additional information (Koshimura; fig. 11, #A10, “V”, [0094-0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent list of modified Sarwar, to include a plurality of mark buttons displayed separate from any additional information, as taught by Koshimura, because Koshimura teaches the plurality of mark buttons displayed separate from any additional information allow the operator to understand, for each container, whether a container is validated and to manually validate the container by selecting the area having the mark (Koshimura; [0094-0095]).  The modification resulting in the plurality of reagent containers each having a mark button separate from the information indicating the setting positions of the reagent containers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Koshimura both teach an automatic analyzer comprising a list of containers with corresponding mark buttons.
Modified Sarwar does not teach controlling the reagent dispensing mechanism and cause the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit.  However, Minemura teaches the analogous art of an automatic analyzer (Minemura; fig. 1, [0034]), a computer (Minemura; fig. 2, #16, [0035]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]), wherein the controller controls the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit (Minemura teaches a communication command is sent to read/write tag data 20 attached to the upper side surface of the reagent container; [0036, 0044], and after the information read operation is completed, the reagent dispensing mechanism is 

Regarding claim 23, modified Sarwar teaches the automatic analysis system according to claim 18 above, wherein 
the computer stores a third threshold for the total reagent remaining amount for indicating a reminder level of the reminder information,(Sarwar; fig. 3, #515, “EMPTY”, [0044]), and 
wherein the tablet terminal displays the reminder level on the reagent list based on the threshold (The modification of the terminal of Sarwar with the tablet terminal, as taught by Ljungmann, has previously been discussed in claim 18 above.  Sarwar further teaches the terminal displays the reminder level on the reagent preparation list based on the third threshold; fig. 3, “EMPTY”, #515, [0044])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Nakamura, in view of Ljungmann, in view of Koshimura, in view of Minemura, and further in view of Bjerke et al. (US 2014/0252079; Pub. Date: Sep. 11, 2014; already of record – hereinafter “Bjerke”).

Regarding claim 19, modified Sarwar teaches the automatic analyzer according to claim 18 above, wherein the tablet terminal determines the reagent container selected by the operator (The modification of the terminal of Sarwar with the tablet terminal, as taught by Ljungmann, has previously been discussed in claim 18 above.  Sarwar additionally teaches the terminal determines the reagent container selected by the operator; [0035, 0046]), and updates the display of the reagent list by changing the displayed reagent list to identify the reagent container selected by the operator (Sarwar; fig. 3, #513, [0046]).  
Modified Sarwar does not teach the tablet terminal includes a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, based on barcode information attached to the reagent container that is read by the barcode-reading camera.
However, Bjerke teaches the analogous art of an analyzer (Bjerke; fig. 1, #14) comprising a tablet terminal (Bjerke; fig. 1, #82, [0050]) wherein the tablet terminal comprises a scanner 74 capable of reading a barcode attached to each of the reagent containers (Bjerke; [0052]), and the tablet terminal determines the reagent container selected by the operator based on barcode information attached to the reagent container that is read by the barcode-reading camera, and updates the display based on the determination result (Bjerke; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar, to include the configuration of the tablet terminal having a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, as taught by Bjerke, because Bjerke teaches the tablet terminal including a barcode-reading camera allows for the integration of automatically selecting the correct instrument protocol .

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Nakamura, in view of Ljungmann, and further in view of Koshimura.

Regarding claim 24,  Sarwar discloses an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar, fig. 1, #302, [0030]); 
a computer (Sarwar; fig. 1, #312, [0028]) coupled to a device (Sarwar; fig. 1, #316, [0028]); and 
a terminal coupled to the computer (Sarwar; fig. 1, #316, [0035]), 
wherein the computer is programmed to: 
manage information related to the respective reagents of each of the reagent containers set on the reagent container setting unit (Sarwar; [0038-0039, 0046, 0048, 0051, 0053]), and 
store reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting (Sarwar; fig. 3, #505, “PERCENTAGE” and “REMAINING DAYS TO EXPIRE”, [0053]), 
wherein the terminal includes a touch panel display unit (Sarwar; [0035]), 

wherein the computer is programmed to update the display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar discloses a reagent list; fig. 3, #502, [0053] – a reagent status display controller 312A3 that updates the reagent list; [0053], and an extended display position button 513 that allows visual identification of a selected reagent container by an operator while the reagent list is displayed by enlarging the display of the selected reagent container; fig. 3, #513, [0046, 0049]), 
wherein the terminal is programmed to upon receiving a selection via the touch panel display unit of the reagent list displayed on the display unit (Sarwar; [0035, 0042]), determine the reagent container selected by the operator and update the display of the reagent list to add or remove a mark indicating the reagent container (Sarwar discloses selection of any one of the reagent buttons 511 updates the display of the reagent list to mark the selected reagent button 511 as the extended display position button 513; [0046].  Therefore the previously selected reagent button becoming unmarked),
wherein the reagent list includes a plurality of mark buttons respectively corresponding to each reagent container and are areas of the displayed reagent list that are designated for displaying an indication of whether a respective mark is displayed or not displayed for each reagent container (Sarwar discloses the reagent list 502 includes reagent position buttons 511, 
wherein the computer is programmed to respectively switch display of the mark buttons between displaying a mark and not displaying a mark within the respective mark button of the displayed reagent list (Sarwar discloses the reagent list 502 includes reagent position buttons 511, each corresponding to a specific reagent position; [0044], and that an operator can select any one of the reagent position buttons 511 to display the selected position in the extended display position button 513; [0046].  The Examiner notes that selecting a reagent button 511 to display the selected position in the extended display positon 513 is functionally equivalent to indicating a respective mark for the respective reagent container.  Therefore, reagent containers not in the extended display position 513 indicate that they are have not received a respective mark.  Accordingly, when an operator selects a new reagent container, the computer being programmed to switch display of the mark buttons between displaying a mark and not displaying a mark since the previously selected reagent container in the extended display position 513 would no longer be in the extended display position),
wherein the reagent list is a reagent disposal list that indicates a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired based on the information related to the reagent remaining amount and the reagent expiration date (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, 
wherein the reminder information is information indicating that the reagent remaining amount is zero or that the reagent expiration date is expired (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “USED UP” and “ABSENT/EXPIRED” is a reminder that the reagent remaining amount is zero or that the reagent expiration date is expired).
Sarwar does not teach the device is a wireless device. However, Nakamura teaches the analogous art of a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]) wherein the device is a wireless device (Nakamura; [0009]).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device coupled to the computer of Sarwar, with the wireless device coupled to the computer, as taught by Nakamura, because Nakamura teaches the wireless device coupled to the computer has the advantage of eliminating the inconvenience posed by connecting cables (Nakamura; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Nakamura both teach a computer (Nakamura; fig. 1, #11, [0043]) coupled to a device (Nakamura; fig. 1, #14, [0027]).
Modified Sarwar does not teach the terminal coupled to the computer is a wireless portable tablet. However, Ljungmann teaches the analogous art of a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]), wherein the terminal is a wireless portable tablet (Ljungmann; [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal coupled to the computer of modified Sarwar with the wireless portable tablet, as taught by Ljungmann, because Ljungmann teaches wireless portable tablet communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a computer (Ljungmann; fig. 1, #8, [0073]) wherein the computer has a terminal coupled to the computer (Ljungmann; [0076]).
Modified Sarwar does not teach the plurality of mark button respectively corresponding to each reagent container are displayed separate from the information indicating the setting position of the reagent containers. However, Koshimura teaches the analogous art of an automatic analyzer (Koshimura; fig. 1, [0035]) comprising a list including a plurality of mark buttons respectively corresponding to a respective container (Koshimura; fig. 11, #A10, [0094]) wherein the plurality of mark buttons are displayed separate from any additional information (Koshimura; fig. 11, #A10, “V”, [0094-0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent list of modified Sarwar, to include a plurality of mark buttons displayed separate from any additional information, as taught by Koshimura, because Koshimura teaches the plurality of mark buttons displayed separate from any additional information allow the operator to understand, for each container, whether a container is validated and to manually validate the container by selecting the area having the mark (Koshimura; [0094-0095]).  The modification resulting in the plurality of reagent containers each having a mark button separate from the information indicating the setting positions of the reagent containers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable 

Response to Arguments
Applicants argue on pages 10-11 of their remarks towards the 103 rejection over claim 18 that the combination of Sarwar, Nakamura, Ljungmann, and Minemura do not render claim 18 obvious.  Specifically, applicants argue Sarwar does not teach “wherein the reagent list includes a plurality of mark buttons respectively corresponding to each reagent container and are displayed separate from the information indicating the setting positions of the reagent container and are areas of the displayed reagent list that are designated for displaying an indication of whether a respective mark is displayed or not displayed for each reagent container”.  Applicants further argue on pages 11-12 that Nakamura, Ljungmann, and Minemura do not cure the deficiencies of the amended language above.  The Examiner agrees with applicants arguments and notes that the arguments are towards the amended claim language which does not apply to the current grounds of rejection.  Furthermore the examiner has withdrawn the previous rejection based on Sarwar and set forth a new prior art rejection which the examiner contends teaches each limitation of the amended language.

Other References Cited
The art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Satomura et al. (US 2007/0255756) discloses a reagent check unit that checks a list by using reagent identification data and the apparatus information.
Awata et al. (US 2008/0056939) discloses a setting screen to check a remaining amount of a reagent by searching a reagent list on the screen.
Tokiwa (US 2020/0141960) discloses containers that are marked with check marks on a display screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798